Judgment, Supreme Court, New York County (Dora Irizarry, J.), rendered December 13, 2001, convicting defendant, after a jury trial, of robbery in the first degree, criminal possession of a weapon in the fourth degree and attempted assault in the second degree, and sentencing him, as a second violent felony offender, to an aggregate term of 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). In this larceny that defendant escalated into a robbery, the evidence warranted the inference that defendant deliberately misrepresented the contents of a package which he sold and falsely promised to return with three more packages in exchange for the money that he had already received. Accordingly, the evidence established the underlying larceny by false pretenses and false promise (Penal Law § 155.05 [2] [a], [d]). Concur — Nardelli, J.P., Tom, Sullivan, Ellerin and Friedman, JJ.